             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00118-MR-DLH-2


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                         ORDER
                                 )
                                 )
DILLON SHIMBERG,                 )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Indictment as to the Named Defendant [Doc. 92].

     For the reasons stated in the Motion, and for cause shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

92] is GRANTED, and Count One of the Bill of Indictment in this case is

hereby DISMISSED as to the Defendant Dillon Shimberg only.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Government, counsel for the Defendant, the United

States Marshals Services, and the United States Probation Office.
                                        Signed: December 18, 2019
     IT IS SO ORDERED.
